Exhibit 10.1

INFINITY PHARMACEUTICALS, INC.

2010 STOCK INCENTIVE PLAN

1. Purpose

The purpose of this 2010 Stock Incentive Plan (the “Plan”) of Infinity
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
the interests of such persons with those of the Company’s stockholders. Except
where the context otherwise requires, the term “Company” shall include any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”).

2. Eligibility

All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as such terms are defined and interpreted for
purposes of Form S-8 under the Securities Act of 1933, as amended (the
“Securities Act”), or any successor form) are eligible to be granted Awards
under the Plan. Each person who is granted an Award under the Plan is deemed a
“Participant.” “Award” means Options (as defined in Section 5), SARs (as defined
in Section 7), Restricted Stock (as defined in Section 8), Restricted Stock
Units (as defined in Section 8) and Other Stock-Based Awards (as defined in
Section 9) and Cash-Based Awards (as defined in Section 9).

3. Administration and Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

(c) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Options
and other Awards that constitute rights under Delaware law (subject to any
limitations under the Plan) to employees or officers of the Company and to
exercise such other powers under the Plan as the Board may determine, provided
that the Board shall fix the terms of such Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to such Awards that the officers may grant; provided further, however,
that no officer shall be authorized to grant such Awards to any “executive
officer” of the Company (as defined by Rule 3b-7 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of the Company
(as defined by Rule 16a-1 under the Exchange Act). The Board may not delegate
authority under this Section 3(c) to grant Restricted Stock, unless Delaware law
then permits such delegation.



--------------------------------------------------------------------------------

(d) Awards to Non-Employee Directors. Discretionary Awards to non-employee
directors may be granted and administered only by a Committee, all of the
members of which are independent directors as defined by Section 5605(a)(2) of
the NASDAQ Marketplace Rules.

4. Stock Available for Awards

(a) Number of Shares; Share Counting.

(1) Authorized Number of Shares. Subject to adjustment under Section 11, Awards
may be made under the Plan for up to 3,000,000 shares of common stock, $.001 par
value per share, of the Company (the “Common Stock”), any or all of which Awards
may be in the form of Incentive Stock Options (as defined in Section 5(b)).
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares. The Company shall not make any new Awards
under any prior equity plans after the date the Plan is approved by the
Company’s stockholders (the “Effective Date”).

(2) Fungible Share Pool. Subject to adjustment under Section 11, any Award that
is not a Full-Value Award shall be counted against the share limits specified in
Section 4(a)(1) as one share for each share of Common Stock subject to such
Award and any Award that is a Full-Value Award shall be counted against the
share limits specified in Section 4(a)(1) as 1.35 shares for each one share of
Common Stock subject to such Full-Value Award. “Full-Value Award” means any
Restricted Stock Award or Other Stock-Based Award with a per share price or per
unit purchase price lower than 100% of Fair Market Value (as defined below) on
the date of grant. To the extent a share that was subject to an Award that
counted as one share is returned to the Plan pursuant to Section 4(a)(3), each
applicable share reserve will be credited with one share. To the extent that a
share that was subject to an Award that counts as 1.35 shares is returned to the
Plan pursuant to Section 4(a)(3), each applicable share reserve will be credited
with 1.35 shares.

(3) Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan:

(A) all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan and against
the sublimits listed in the first clause of this Section 4(a)(2); provided,
however, that (i) SARs that may be settled only in cash shall not be so counted
and (ii) if the Company grants an SAR in tandem with an Option for the same
number of shares of Common Stock and provides that only one such Award may be
exercised (a “Tandem SAR”), only the shares covered by the Option, and not the
shares covered by the Tandem SAR, shall be so counted, and the expiration of one
in connection with the other’s exercise will not restore shares to the Plan;



--------------------------------------------------------------------------------

(B) if any Award granted under this Plan or the 2000 Stock Incentive Plan of the
Company (formerly, the Discovery Partners International, Inc. 2000 Stock
Incentive Plan) (i) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (ii) results in any Common Stock not being issued (including as a
result of an SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall again be
available for the grant of Awards; provided, however, that (1) in the case of
Incentive Stock Options, the foregoing shall be subject to any limitations under
the Code, (2) in the case of the exercise of an SAR, the number of shares
counted against the shares available under the Plan and against the sublimits
listed in the first clause of this Section 4(a)(2) shall be the full number of
shares subject to the SAR multiplied by the percentage of the SAR actually
exercised, regardless of the number of shares actually used to settle such SAR
upon exercise and (3) the shares covered by a Tandem SAR shall not again become
available for grant upon the expiration or termination of such Tandem SAR;

(C) shares of Common Stock delivered (either by actual delivery, attestation, or
net exercise) to the Company by a Participant to (i) purchase shares of Common
Stock upon the exercise of an Award or (ii) satisfy tax withholding obligations
(including shares retained from the Award creating the tax obligation) shall not
be added back to the number of shares available for the future grant of Awards;
and

(D) shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.

(b) Sub-limits. Subject to adjustment under Section 11, the following sub-limits
on the number of shares subject to Awards shall apply:

(1) Section 162(m) Per-Participant Limit. The maximum number of shares of Common
Stock with respect to which Awards may be granted to any Participant under the
Plan shall be 1,000,000 per calendar year. For purposes of the foregoing limit,
the combination of an Option in tandem with an SAR shall be treated as a single
Award. The per Participant limit described in this Section 4(b)(1) shall be
construed and applied consistently with Section 162(m) of the Code or any
successor provision thereto, and the regulations thereunder (“Section 162(m)”).

(c) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or any sublimits contained in the Plan, except as may
be required by reason of Section 422 and related provisions of the Code.

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.



--------------------------------------------------------------------------------

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Infinity Pharmaceuticals,
Inc., any of Infinity Pharmaceuticals, Inc.’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. An Option that is
not intended to be an Incentive Stock Option shall be designated a “Nonstatutory
Stock Option.” The Company shall have no liability to a Participant, or any
other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or if the Company
converts an Incentive Stock Option to a Nonstatutory Stock Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify the exercise price in the applicable Option agreement. The exercise
price shall be not less than 100% of the Fair Market Value (as defined in
Section 5(j) below); provided that if the Board approves the grant of an Option
with an exercise price to be determined on a future date, the exercise price
shall be not less than 100% of the Fair Market Value on such future date.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.

(e) Exercise of Options. Options may be exercised by delivery to the Company of
a notice of exercise in a form (which may be electronic) approved by the
Company, together with payment in full (in the manner specified in Section 5(f))
of the exercise price for the number of shares for which the Option is
exercised. Shares of Common Stock subject to the Option will be delivered by the
Company as soon as practicable following exercise.

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as may otherwise be provided in the applicable Option agreement or
approved by the Board, in its sole discretion, by (i) delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

(3) to the extent provided for in the applicable Option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
Fair Market Value, provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;

(4) to the extent provided for in the applicable Option agreement or approved by
the Board in its sole discretion, by delivery of a notice of “net exercise” to
the Company, as a result of which the Participant would receive (i) the number
of shares underlying the portion of the Option being exercised, less (ii) such
number of shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the Fair Market Value on the date
of exercise.



--------------------------------------------------------------------------------

(5) to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or

(6) by any combination of the above permitted forms of payment.

(g) No Reload Options. No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with any exercise of the original Option.

(h) No Dividend Equivalents. No option shall provide for the payment or accrual
of dividend equivalents.

(i) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 11):
(1) amend any outstanding Option granted under the Plan to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding Option, (2) cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan (other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share below the then-current Fair Market Value, other than
pursuant to Section 11, or (4) take any other action under the Plan that
constitutes a “repricing” within the meaning of the rules of the NASDAQ Stock
Market (“NASDAQ”).

(j) Fair Market Value . ‘Fair Market Value’ of a share of Common Stock for
purposes of the Plan will be determined as follows:

(1) if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of grant; or

(2) if the Common Stock does not trade on any such exchange, the average of the
closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or

(3) if the Common Stock is not publicly traded, the Board will determine the
Fair Market Value for purposes of the Plan using any measure of value it
determines to be appropriate (including, as it considers appropriate, relying on
appraisals) in a manner consistent with the valuation principles under Code
Section 409A, except as the Board may expressly determine otherwise.

For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
preceding trading day and with the timing in the formulas above adjusted
accordingly. The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with Code
Section 409A.



--------------------------------------------------------------------------------

The Board has sole discretion to determine the Fair Market Value for purposes of
the Plan, and all Awards are conditioned on the participants’ agreement that the
Administrator’s determination is conclusive and binding even though others might
make a different determination.

6. Director Options

(a) Initial Grant. Upon the commencement of service on the Board by any
individual who is not then an employee of the Company or any subsidiary of the
Company, such person shall automatically be granted a Nonstatutory Stock Option
to purchase 9,375 shares of Common Stock (subject to adjustment under
Section 6(e), 6(f) or 11).

(b) Annual Grant. On the date of each annual meeting of stockholders of the
Company, each member of the Board of Directors of the Company who is both
serving as a director of the Company immediately prior to and immediately
following such annual meeting and who is not then an employee of the Company or
any of its subsidiaries, shall automatically be granted a Nonstatutory Stock
Option to purchase 5,625 shares of Common Stock (subject to adjustment under
Section 6(e), 6(f) or 11); provided, however, that a director shall not be
eligible to receive an option grant under this Section 6(b) unless such director
served on the Board on the last day of the immediately preceding calendar year.

(c) Additional Grants. Upon the commencement of service in the following
positions by any individual who is not then an employee of the Company or any of
its subsidiaries, and each anniversary thereafter that such individual is
continuing to serve in such position, such person shall automatically be granted
a Nonstatutory Stock Option to purchase the number of shares of Common Stock
(subject to adjustment under Section 6(e), 6(f) or 11) indicated below:

(1) if the individual serves as lead outside director of the Board, a
Nonstatutory Stock Option to purchase 9,375 shares of Common Stock;

(2) if the individual serves as chair of the research and development committee
of the Board, a Nonstatutory Stock Option to purchase 3,750 shares of Common
Stock;

(3) if the individual serves as chair of the audit committee of the Board, a
Nonstatutory Stock Option to purchase 3,750 shares of Common Stock;

(4) if the individual serves as chair of the compensation committee of the
Board, a Nonstatutory Stock Option to purchase 1,875 shares of Common Stock; and

(5) if the individual serves as the chair of the nominating and corporate
governance committee of the Board, if such individual is not also lead outside
director of the board, a Nonstatutory Stock Option to purchase 1,875 shares of
Common Stock.

(d) Terms of Director Options. Options granted under this Section 6 shall
(i) have an exercise price equal to the closing sale price (for the primary
trading session) of the Common Stock on the national securities exchange on
which the Common Stock is then traded on the date of grant (or if the date of
grant is not a trading day on such exchange, the trading day immediately prior
to the date of grant) or, if the Common Stock is not then traded on a national
securities exchange, the Fair Market Value of the Common Stock, (ii) vest in
equal quarterly installments on the last day of each calendar quarter provided
that the individual is serving on the Board or in the positions listed in
Section 6(c), as applicable, on such date, provided that no additional vesting
shall take place after the Participant ceases to serve as a director and further
provided that the Options granted under this Section 6 shall immediately vest in
the case of death, disability or change in control, (iii) expire on the earlier
of 10 years from the date of grant or one year following cessation of service on
the Board and (iv) contain such other terms and conditions as the Board shall
determine.



--------------------------------------------------------------------------------

(e) Board Discretion. The Board retains the specific authority to increase or
decrease from time to time the number of shares subject to Options granted under
this Section 6.

(f) Non-exclusive Grants. The Board retains the specific authority to grant
Options, SARs, Restricted Stock, Restricted Stock Units and Other Stock-Based
Awards and Cash-Based Awards in addition to or in lieu of some or all of the
Options provided for in this Section 6.

7. Stock Appreciation Rights

(a) General. The Board may grant Awards consisting of stock appreciation rights
(“SARs”) entitling the holder, upon exercise, to receive an amount of Common
Stock or cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the Fair Market Value of a share of Common Stock over the measurement price
established pursuant to Section 7(b). The date as of which such appreciation is
determined shall be the exercise date.

(b) Measurement Price. The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement. The measurement price shall
not be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of an SAR effective as of a future
date, the measurement price shall be not less than 100% of the Fair Market Value
on such future date.

(c) Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.

(d) Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Board.

(e) Dividend Equivalents. No SAR shall provide for the payment or accrual of
dividends.

(f) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 11):
(1) amend any outstanding SAR granted under the Plan to provide a measurement
price per share that is lower than the then-current measurement price per share
of such outstanding SAR, (2) cancel any outstanding SAR (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
(other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise or measurement
price per share lower than the then-current measurement price per share of the
cancelled SAR, (3) cancel in exchange for a cash payment any outstanding SAR
with a measurement price per share below the then-current Fair Market Value,
other than pursuant to Section 11, or (4) take any other action under the Plan
that constitutes a “repricing” within the meaning of the rules of the NASDAQ.



--------------------------------------------------------------------------------

8. Restricted Stock; Restricted Stock Units

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests (“Restricted Stock Units”)
(Restricted Stock and Restricted Stock Units are each referred to herein as a
“Restricted Stock Award”).

(b) Terms and Conditions for All Restricted Stock Awards. The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.

(c) Additional Provisions Relating to Restricted Stock.

(1) Dividends. Unless otherwise provided in the applicable Award agreement, any
dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock (“Accrued Dividends”) shall
be paid to the Participant only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares.
Each payment of Accrued Dividends will be made no later than the end of the
calendar year in which the dividends are paid to stockholders of that class of
stock or, if later, the 15th day of the third month following the lapsing of the
restrictions on transferability and the forfeitability provisions applicable to
the underlying shares of Restricted Stock.

(2) Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.

(d) Additional Provisions Relating to Restricted Stock Units.

(1) Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or (if
so provided in the applicable Award agreement) an amount of cash equal to the
Fair Market Value of one share of Common Stock. The Board may, in its
discretion, provide that settlement of Restricted Stock Units shall be deferred,
on a mandatory basis or at the election of the Participant in a manner that
complies with Section 409A of the Code.



--------------------------------------------------------------------------------

(2) Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units.

(3) Dividend Equivalents. The Award agreement for Restricted Stock Units may
provide Participants with the right to receive an amount equal to any dividends
or other distributions declared and paid on an equal number of outstanding
shares of Common Stock (“Dividend Equivalents”). Dividend Equivalents may be
paid currently or credited to an account for the Participant, may be settled in
cash and/or shares of Common Stock and may be subject to the same restrictions
on transfer and forfeitability as the Restricted Stock Units with respect to
which paid, in each case to the extent provided in the Award agreement.

9. Other Stock-Based and Cash-Based Awards

(a) General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based-Awards”). Such Other Stock-Based Awards shall also be available as a
form of payment in the settlement of other Awards granted under the Plan or as
payment in lieu of compensation to which a Participant is otherwise entitled.
Other Stock-Based Awards may be paid in shares of Common Stock or cash, as the
Board shall determine. The Company may also grant Performance Awards or other
Awards denominated in cash rather than shares of Common Stock (“Cash-Based
Awards”).

(b) Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award or Cash-Based
Award, including any purchase price applicable thereto.

10. Performance Awards

(a) Grants. Restricted Stock Awards and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 10(i) (“Performance Awards”).

(b) Committee. Grants of Performance Awards to any Covered Employee (as defined
below) intended to qualify as “performance-based compensation” under
Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or a subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be treated as referring to such Committee (or subcommittee). “Covered
Employee” shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a “covered employee” under Section 162(m)(3) of
the Code.



--------------------------------------------------------------------------------

(c) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of any combination of the
following: (i) the entry into an arrangement or agreement with a third party for
the development, commercialization, marketing or distribution of products,
services or technologies, or for conducting a research program to discover and
develop a product, service or technology, and/or the achievement of milestones
under such arrangement or agreement, including events that trigger an obligation
or payment right; (ii) achievement of domestic and international regulatory
milestones, including the submission of filings required to advance products,
services and technologies in clinical development and the achievement of
approvals by regulatory authorities relating to the commercialization of
products, services and technologies; (iii) the achievement of discovery,
preclinical and clinical stage scientific objectives, discoveries or inventions
for products, services and technologies under research and development; (iv) the
entry into or completion of a phase of clinical development for any product,
service or technology, such as the entry into or completion of phase 1, 2 and/or
3 clinical trials; (v) the consummation of debt or equity financing
transactions, or acquisitions of business, technologies and assets; (vi) new
product or service releases; (vii) the achievement of qualitative or
quantitative performance measures set forth in operating plans approved by the
Board from time to time; and/or (viii) specified levels of product sales, net
income, earnings before or after discontinued operations, interest, taxes,
depreciation and/or amortization, operating profit before or after discontinued
operations and/or taxes, sales, sales growth, earnings growth, cash flow or cash
position, gross margins, stock price, market share, return on sales, assets,
equity or investment, (ix) improvement of financial ratings, (x) achievement of
balance sheet or income statement objectives, and/or (xi) total stockholder
return. Such goals may reflect, as applicable, absolute entity or business unit
performance or a relative comparison to the performance of a peer group of
entities or other external measure of the selected performance criteria and may
be absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. The Committee may specify
that such performance measures shall be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, and (v) charges for restructuring
and rationalization programs. Such performance measures: (i) may vary by
Participant and may be different for different Awards; (ii) may be particular to
a Participant or the department, branch, line of business, subsidiary or other
unit in which the Participant works and may cover such period as may be
specified by the Committee; and (iii) shall be set by the Committee within the
time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m). Awards that are not intended to qualify as Performance-Based
Compensation may be based on these or such other performance measures as the
Board may determine.

(d) Adjustments. Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.

(e) Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.



--------------------------------------------------------------------------------

11. Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan,
(ii) the share counting rules and sublimits set forth in Sections 4(a) and 4(b),
(iii) the number and class of securities and exercise price per share of each
outstanding Option and each Option issuable under Section 6, (iv) the share and
per-share provisions and the measurement price of each outstanding SAR, (v) the
number of shares subject to and the repurchase price per share subject to each
outstanding Restricted Stock Award and (vi) the share and per-share-related
provisions and the purchase price, if any, of each outstanding Other Stock-Based
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.

(2) Consequences of a Reorganization Event on Awards Other than Restricted
Stock.

(A) In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock on such terms as the Board determines (except
to the extent specifically provided otherwise in an applicable Award agreement
or another agreement between the Company and the Participant): (i) provide that
such Awards shall be assumed, or substantially equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to a Participant, provide that all of the
Participant’s unexercised Awards will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
(to the extent then exercisable) within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to Participants with respect to each Award held by a Participant
equal to (A) the number of shares of Common Stock subject to the vested portion
of the Award (after giving effect to any acceleration of vesting that occurs
upon or immediately prior to such Reorganization Event) multiplied by (B) the
excess, if any, of (I) the Acquisition Price over (II) the exercise, measurement
or purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, (v) provide that, in connection with a
liquidation or dissolution of the Company, Awards shall convert into the right
to receive liquidation proceeds (if applicable, net of the exercise, measurement
or purchase price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing. In taking any of the actions permitted under this
Section 11(b)(2), the Board shall not be obligated by the Plan to treat all
Awards, all Awards held by a Participant, or all Awards of the same type,
identically.



--------------------------------------------------------------------------------

(B) Notwithstanding the terms of Section 11(b)(2)(A), in the case of outstanding
Restricted Stock Units that are subject to Section 409A of the Code: (i) if the
applicable Restricted Stock Unit agreement provides that the Restricted Stock
Units shall be settled upon a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5) or in subsequent IRS guidance under
Section 409A of the Code (a “Section 409A Change in Control Event”), and the
Reorganization Event constitutes a Section 409A Change in Control Event, then no
assumption or substitution shall be permitted pursuant to Section 11(b)(2)(A)(i)
and the Restricted Stock Units shall instead be settled in accordance with the
terms of the applicable Restricted Stock Unit agreement; and (ii) the Board may
only undertake the actions set forth in clauses (iii), (iv) or (v) of
Section 11(b)(2)(A) if the Reorganization Event constitutes a “change in control
event” as defined under Treasury Regulation Section 1.409A-3(i)(5)(i) and such
action is permitted or required by Section 409A of the Code; if the
Reorganization Event is not a “change in control event” as so defined or such
action is not permitted or required by Section 409A of the Code, and the
acquiring or succeeding corporation does not assume or substitute the Restricted
Stock Units pursuant to clause (i) of Section 11(b)(2)(A), then the unvested
Restricted Stock Units shall terminate immediately prior to the consummation of
the Reorganization Event without any payment in exchange therefor.

(C) For purposes of Section 11(b)(2)(A)(i), an Award (other than Restricted
Stock) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right to purchase or receive
pursuant to the terms of such Award, for each share of Common Stock subject to
the Award immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise or settlement of the Award to
consist solely of such number of shares of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) that the Board determined to be
equivalent in value (as of the date of such determination or another date
specified by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.

(3) Consequences of a Reorganization Event on Restricted Stock. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to such Restricted Stock; provided, however,
that the Board may provide for termination or deemed satisfaction of such
repurchase or other rights under the instrument evidencing any Restricted Stock
or any other agreement between a Participant and the Company, either initially
or by amendment. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock or
any other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock then outstanding shall automatically be
deemed terminated or satisfied.



--------------------------------------------------------------------------------

(c) Change in Control Events.

(1) Definition. A “Change in Control Event” shall mean:

(A) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 under the Exchange
Act) 50% or more of either (x) the then-outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (y) the combined voting
power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (A), the
following acquisitions shall not constitute a Change in Control Event: (1) any
acquisition directly from the Company or (2) any acquisition by any entity
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (C) of this definition; or

(B) a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
the Plan by the Board or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

(C) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or



--------------------------------------------------------------------------------

(D) the liquidation or dissolution of the Company.

(2) Effect on Options and SARs. Notwithstanding the provisions of Section 11(b),
effective immediately prior to a Change in Control Event, except to the extent
specifically provided to the contrary in the instrument evidencing any Option or
SAR or any other agreement between a Participant and the Company, all Options
and SARs then outstanding shall automatically become immediately exercisable in
full.

(3) Effect on Restricted Stock. Notwithstanding the provisions of Section 11(b),
effective immediately prior to a Change in Control Event, except to the extent
specifically provided to the contrary in the instrument evidencing the
Restricted Stock or any other agreement between a Participant and the Company,
all restrictions and conditions on all Restricted Stock then-outstanding shall
automatically be deemed terminated or satisfied.

(4) Effect on Restricted Stock Units. Notwithstanding the provisions of
Section 11(b), effective immediately prior to a Change in Control Event, except
to the extent specifically provided to the contrary in the instrument evidencing
any Restricted Stock Unit Award or any other agreement between a Participant and
the Company, all restrictions and conditions on all Restricted Stock Units then
outstanding shall automatically be deemed terminated and satisfied; provided,
however, that for any Restricted Stock Units that are not exempt from
Section 409A of the Code, if the Change in Control Event does not also
constitute a Section 409 Change in Control Event, then the unvested Restricted
Stock Units shall be paid out in accordance with the terms provided in the
applicable Restricted Stock Unit Award (other than any terms applicable to
payment as a result of a change in control event that is not a Section 409A
Change in Control Event), provided however that, in lieu of such payment, if
required by Section 409A of the Code to avoid imposition of taxes thereunder,
any such unvested Restricted Stock Units shall terminate without any payment in
exchange therefor.

(5) Effect on Other Stock-Based Awards. The Board may specify in an Award
agreement at the time of grant or otherwise the effect of a Change in Control on
an Other Stock-Based Award and Cash-Based Award.

(6) Section 409A. The definition of Change in Control Event for purposes of the
Plan is intended to conform to a Section 409A Change in Control Event, pursuant
to the description of “Change in Control Events” in Treasury Regulation section
1.409A-3(i)(5), or in subsequent IRS guidance describing what constitutes a
change in control event for purposes of Section 409A of the Code when the Award
is subject to Section 409A. Accordingly, no Change in Control Event will be
deemed to provide for acceleration of payment with respect to a transaction or
event described in this Section 11(c) unless the transaction or event would
constitute a 409A Change in Control Event.



--------------------------------------------------------------------------------

12. General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if the Company would be
eligible to use a Form S-8 under the Securities Act for the registration of the
sale of the Common Stock subject to such Award to such proposed transferee;
provided further, that the Company shall not be required to recognize any such
permitted transfer until such time as such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument in form
and substance satisfactory to the Company confirming that such transferee shall
be bound by all of the terms and conditions of the Award. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees. For the avoidance of doubt, nothing contained in this
Section 11(a) shall be deemed to restrict a transfer to the Company.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

(e) Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the Company determines
otherwise. If provided for in an Award or approved by the Board in its sole
discretion, a Participant may satisfy such tax obligations in whole or in part
by delivery (either by actual delivery or attestation) of shares of Common
Stock, including shares retained from the Award creating the tax obligation,
valued at their Fair Market Value; provided, however, except as otherwise
provided by the Board, that the total tax withholding where stock is being used
to satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.



--------------------------------------------------------------------------------

(f) Amendment of Award. Except as otherwise provided in Section 5(g) with
respect to repricings, or Section 13(d) with respect to actions requiring
stockholder approval, the Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option. The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, does not
materially and adversely affect the Participant’s rights under the Plan or
(ii) the change is permitted under Section 11.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and regulations and any
applicable stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Company may consider appropriate to satisfy the requirements
of any applicable laws, rules or regulations.

(h) Acceleration. The Board may at any time provide that any Award shall become
immediately exercisable in whole or in part, free of some or all restrictions or
conditions, or otherwise realizable in whole or in part, as the case may be.

13. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(c) Term of Plan. No Awards shall be granted under the Plan after the expiration
of 10 years from the Effective Date, but Awards previously granted may extend
beyond that date.

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s stockholders approve such amendment in the manner required by
Section 162(m); (ii) no amendment that would require stockholder approval under
the rules of the NASDAQ may be made effective unless and until the Company’s
stockholders approve such amendment; and (iii) if the NASDAQ amends its
corporate governance rules so that such rules no longer require stockholder
approval of material amendments to equity compensation plans, then, from and
after the effective date of such amendment to the NASDAQ rules, no amendment to
the Plan (A) materially increasing the number of shares authorized under the
Plan (other than pursuant to Section 4(c) or 11), (B) expanding the types of
Awards that may be granted under the Plan, or (C) materially expanding the class
of participants eligible to participate in the Plan shall be effective unless
and until the Company’s stockholders approve such amendment. In addition, if at
any time the approval of the Company’s stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval. Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this
Section 13(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment, taking into account any related action,
does not materially and adversely affect the rights of Participants under the
Plan.



--------------------------------------------------------------------------------

(e) Authorization of Sub-Plans (including for Grants to non-U.S. Employees). The
Board may from time to time establish one or more sub-plans under the Plan for
purposes of satisfying applicable securities, tax or other laws of various
jurisdictions. The Board shall establish such sub-plans by adopting supplements
to the Plan containing (i) such limitations on the Board’s discretion under the
Plan as the Board deems necessary or desirable or (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as the Board shall deem
necessary or desirable. All supplements adopted by the Board shall be deemed to
be part of the Plan, but each supplement shall apply only to Participants within
the affected jurisdiction and the Company shall not be required to provide
copies of any supplement to Participants in any jurisdiction which is not the
subject of such supplement.

(f) Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent any portion of
any payment, compensation or other benefit provided to a Participant in
connection with his or her employment termination is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination the Participant (through accepting
the Award) agrees that he or she is bound, such portion of the payment,
compensation or other benefit shall not be paid before the day that is six
months plus one day after the date of “separation from service” (as determined
under Section 409A of the Code) (the “New Payment Date”), except as Section 409A
of the Code may then permit. The aggregate of any payments that otherwise would
have been paid to the Participant during the period between the date of
separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.

(g) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, employee or agent of the Company
will be liable to any Participant, former Participant, spouse, beneficiary, or
any other person for any claim, loss, liability, or expense incurred in
connection with the Plan, nor will such individual be personally liable with
respect to the Plan because of any contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company. The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.



--------------------------------------------------------------------------------

(h) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.

Approved by the Board of Directors – 11 March 2010

Approved by the Stockholders – 25 May 2010